Application for writ of prohibition unanimously granted, without costs. Memorandum: Petitioner brings this article 78 proceeding to prohibit the respondent, an acting Supreme Court Justice, from making a writ of habeas corpus returnable before him in Wyoming County. The prisoner, formerly an inmate of Attica Correctional Facility in Wyoming County, has been transferred to Wallkill Correctional Facility in Ulster County. The statute requires that the prisoner must be produced before an appropriate Justice in the county in which the prisoner is detained. (CPLR 7004, subd [c]; Matter of Hogan v Culkin, 18 NY2d 330.) The respondent was without jurisdiction to make the writ returnable in Wyoming County and prohibition is granted. (Article 78 proceeding for a writ of prohibition.) Present—Cardamone, J. P., Simons, Mahoney, Goldman and Witmer, JJ.